EXPERIENCE ART AND DESIGN, INC. 27929 S.W. 95 th Avenue, Suite 1101 Wilsonville, OR 97070 September 13, 2013 VIA ELECTRONIC DELIVERY Mr. Jay Ingram Legal Branch Chief Division of Corporation Finance U. S. Securities and Exchange Commission Washington, D. C. 20549-4631 Re: Experience Art and Design, Inc. Current Report on Form 8-K Filed May 8, 2013 File Number 333-174155 Dear Mr. Ingram: This letter is in response to your comment letter dated June 4, 2013, to Experience Art and Design, Inc. (the “Company”), regarding the Company’s Current Report on Form 8-K filed May 8, 2013. The Company has today filed electronically on EDGARclean andmarked copies of the Company’s Current Report on Form 8-K/A (the “Current Report”) along with this letter. The revisions incorporate the changes made in response to your comments which are itemized below as well as a number of updates to bring disclosure current. Cautionary Language Regarding Forward-Looking Statements and Industry Data, page 1 Since you are a penny stock issuer, revise the disclosure to clarify whether you are eligible to rely on the safe harbor provision of the Private Litigation Reform Act of 1995 for forward looking statements. See Section 27A(b)(1)(c) of the Securities Act and Section 21E(b)(1)(c) of the Exchange Act. Please provide us your analysis supporting your position. Response : We have revised the Current Report to delete reference to the safe harbor provided by the Private Litigation Reform Act of 1995 for forward looking statements. U. S. Securities and Exchange Commission September 13, 2013 Page 2 Summary, page 2 Disclose that you were a shell company before the stock purchase transaction. See Rule 12b-2 under the Exchange Act. Response: We have revised the Current Report on page 2 to disclose that we were a shell company before the stock purchase transaction. Completion of Acquisition or Disposition of Assets, page 2 We note your reference to the transaction as a “purchase transaction.” Please provide us your analysis of how you determined that this transaction was a purchase and not a reverse merger. Please refer to ASC 805-10-55-12-a-e for guidance and tell us how you concluded the company was the accounting acquirer and not CI Holdings, Inc. Response: After further review of ASC 805-10-55-12-a-e, the Company has determined that the purchase transaction should be characterized, for accounting purposes, as a recapitalization with Chiurazzi Internazionale, S.r.l. recognized as the acquirer and has updated its Current Report accordingly. The factors which the Company considered in making this determination include, among others, the relative voting rights in the combined entity after the combination and the composition of the senior management of the combined entity. For legal purposes, the transaction may still be referred to as the “purchase transaction.” The Purchase Transaction, page 2 4. State the aggregate amount of consideration of the 9,700,000 shares of common stock issued to CI Holdings, Inc. by Experience Art and Design, Inc., formerly known as Clear System Recycling, Inc., in the stock purchase transaction on May 7, 2013. See Item 3.02(a) of Form 8-K and Item 701(c) of Regulation S-K. Response: As discussed in the response to question 3, the Company has determined that the “purchase transaction” should be characterized as a recapitalization with Chiurazzi Srl recognized as the acquirer. As such, it is not necessary to state the aggregate amount of consideration of the shares issued. 5. State the value of the 23,000,000 shares of common stock held by Mr. Arthur John Carter, your president before the stock purchase transaction, that were cancelled under a redemption agreement. See Item 2.01(d) of Form 8-K. Please file the redemption agreement as an exhibit to the Form 8-K. See Item 601(b)(10) of Regulation S-K. U. S. Securities and Exchange Commission September 13, 2013 Page 3 Response: As the 23,000,000 shares of stock held by Mr. Carter were cancelled under a redemption agreement immediately prior to the purchase transaction, there is no accounting value for those shares as the transaction was accounted for as a recapitalization. We have also filed the redemption agreement as Exhibit No. 10.11 to the Current Report. 6. We note the disclosure that Mr. Arthur John Carter, your president before the stock purchase transaction, executed an irrevocable proxy in favor of your current officers effective until the first anniversary following the closing date. File the irrevocable proxy as an exhibit to the Form 8-K. See Item 601(b)(10) of Regulation S-K. Response: We have filed Mr. Carter’s proxy as Exhibit 10.12 to the Current Report. Industry and Market Overview, page 4 7. For any third party source on which you rely for information, disclose whether the source is available publicly, represents the most recently available data and remains reliable. To expedite our review, provide us copies of each source, marked clearly to highlight the portion or section that contains the information, and cross reference it to the appropriate location in the Form 8-K. Response: We have revised the Current Report to provide that the third party sources on which we relied for information are publicly available, represents the most recently available data and remains reliable in the judgment of management. The source citations (copy attached) in our Industry and Market Overview section are as follows: Art Market Trends 2011 (available at www.artmarket.com ) at page numbers provided in parentheses: The global art auction market generated 21% more in 2011 than in 2010 (page 20). There is not a single segment of the art market that did not progress in terms of turnover (pages 3 - 4). Compared with 2010, modern art added $1.2 billion, post-war art added $372 million, contemporary art added $291 million, Old Masters added $124 million and 19th century art posted an increase of $43 million.
